                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
        v.                               )      CASE NOS. 2:06-CR-169-WKW
                                         )               [WO]
CLIFF JOHNSON                            )

                                     ORDER

        It is ORDERED:

        (1)   The court’s April 4, 2019 order (Doc. # 882) is VACATED. Defendant

is not required to exhaust his administrative remedies through BOP before bringing

a motion to reduce his sentence under the retroactive application of the Fair

Sentencing Act. See First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat.

5194, 5222 (2018) (providing that “a court that imposed a sentence” that was

retroactively reduced under the Act has authority to “impose a reduced sentence”);

18 U.S.C. § 3582(c)(1)(B) (providing that “in any case” the court may modify a

sentence of imprisonment “to the extent otherwise expressly permitted by statute”);

see also United States v. Potts, No. 2:98-cv-14010-ROSENBERG, 2019 WL

1059837, at *3 (S.D. Fla. Mar. 6, 2019) (concluding that § 3582(c)(1)(B) governs a

motion for reduced sentence under the retroactive application of the Fair Sentencing

Act).

        (2)   The government shall respond to Defendant’s motion for emergency
release, his reply in support of that motion, and motion to alter or amend judgment

(Docs. # 878, 883, 884) on or before May 7, 2019. Defendant’s argument regarding

the retroactive application of the Fair Sentencing Act is properly before the court

because this court sentenced Defendant. See First Step Act of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5222 (2018) (providing that “a court that imposed a

sentence” that was retroactively reduced under the Act has authority to “impose a

reduced sentence”). Therefore, the government shall respond to the merits of

Defendant’s claim that his sentence may be reduced by the retroactive application

of the Fair Sentencing Act.

      DONE this 1st day of May, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE




                                        2
